Almost the only insistence of appellant in his motion for rehearing is, that it was reversible error for the trial court not to tell the jury in his charge, in so many words, that the language which he attributed to deceased prior to the killing, was adequate cause to produce sudden passion, upon which manslaughter is predicated; and that this Court correspondingly erred in its opinion upholding the action of the lower court. We endeavored to carefully weigh and discuss this matter in our former opinion, in which the language claimed to have been used is fully set out.
This Court has held in many cases that the language used in the particular case then before it, was not insulting so as to make it measure up to our manslaughter statute: Graham v. State, 33 S.W. Rep., 537; Fitzpatrick v. State, 37 Tex.Crim. Rep.; Simmons v. State, 23 Texas Crim. App., 653; Woods v. State,71 Tex. Crim. 398; Parker v. State, 24 Texas Crim. App., 61; Trevinio v. State, 72 Tex.Crim. Rep..
These cases seem to hold that to call a man a son-of-a-bitch or a son-of-a-whore, is not an insult to a female relative. Calling the accused a "God damn short bastard son-of-a-bitch" seems to have been held, in Gay v. State, 58 Tex.Crim. Rep., not to raise the issue of manslaughter, or to call for a charge stating that this is adequate cause. The question as to whether the language used was insulting, seems also to be held one for the court and not the jury. — Morrison v. State, 61 Tex. Crim. 223.
Looking to the language used, how can this Court determine if the same be insulting? It would seem that we might look at it from what appears from the evidence to have been the viewpoint of appellant himself. According to his statements, he replied to the query of deceased, as to "why he did not get a divorce from that woman, that she did not care anything for him," by asking deceased what he meant. This would seem to indicate an attitude of inquiry, and not anger on the part of appellant. In fact, he nowhere claims that the query of deceased in any wise angered him. He testified that he and deceased were on the best of terms, were intimate friends, and were even then out on a sort of picnic, as boon companions. Are we to assume to ourselves the responsibility of putting into appellant's mind a view of the language he clearly does not appear to have entertained? Nor does the reply made by deceased to the question of appellant as to *Page 81 
what he meant, seem to reflect any intent to insult, or show that deceased had intended a reflection on the wife of appellant. Nor did appellant appear to so regard the reply of deceased. He says deceased replied: "You know how you are living, don't you?" Absolutely nothing appears in this to show that it was intended as an insult to the wife, or that appellant so regarded it. He testified that he merely said to deceased: "My family affairs haven't got anything to do with you." Appellant did not then attack deceased, but says that a moment or two later, deceased began the fatal difficulty himself by kicking appellant out of the car, and starting out after him with a pistol in his hand; but that by reason of the fact that the bottom was out of the car, deceased fell as he was getting out, and appellant says he then struck him, and the fight proceeded, appellant getting hold of the pistol of deceased, and shooting him with same four times. We know of no viewpoint from which we would be justified in concluding as a matter of law, that the language used was insulting. In determining this question, it will become necessary to take into consideration the relationship of the parties, and the immediate facts and circumstances surrounding the case; and we confess ourselves unable to find one fact or circumstance in the testimony of appellant which would lead us to think he regarded the language as meriting resentment, because insulting to his wife. A dispassionate analysis of the language per se,
would lead one to conclude that it is such as might be used by a lawyer to his client, or a friend who knew the life of his friend, or of one to whom another looked for advice, or in jest between friends, or in many others ways easily imaginable, without intending or reflecting any insult whatever. We decline to hold as a matter of law that the language used was insulting, and that the trial court, in refusing to tell the jury that such language was adequate cause, committed an error so grave as to demand at our hands a reversal of this case.
The lower court submitted manslaughter, based on the most plausible theory made by appellant's testimony, to wit: that deceased kicked him out of the car, thereby committing an assault upon him, causing him pain. This was by far the most reasonable and natural theory of manslaughter possible under the circumstances. The loser in a game of cards, inflamed by liquor, might much more be deemed capable of assaulting the winner than of traducing his wife. In common experience, gaming losses and liquor, are not unusual antecedents to brawls and breaches of the peace, but it would seem rarely to lead to slander of the wife of a friend. The trial court not only submitted manslaughter, with the statement that an assault causing pain or bloodshed was adequate cause, but also told the jury that in determining the adequacy of the cause and the sufficiency of the provocation, it was their duty to look to all the facts and circumstances in evidence. The field of manslaughter was thus opened to the jury. They utterly refused to enter. Probably they could not forget the checks payable to deceased which were taken from his person at the time of his death, and later *Page 82 
appeared with his name endorsed thereon by appellant; or it might be that the tourned-out pockets of the mute corpse spoke out too loudly, or that the letter written by appellant, after he had buried deceased, in which he informed a joint employer that deceased did not seem to enjoy his stay in Houston, and told him that he was Mexico bound, — may have conveyed a different meaning to the jury; or perhaps they remembered the grip of deceased, which appellant had shipped off by express, or some of the other numerous facts in this case, or all of them, may have barred the road to the conclusion of manslaughter of a friend in a hasty quarrel, and pointed to that other conclusion, of the murder of a victim for his money. We regret not being able to agree with the contentions so ably urged.
The motion for rehearing is overruled.
Overruled.
              ON SECOND APPLICATION FOR REHEARING.                         March 30, 1921.